Order granting an injunction pendente lite restraining appellants from disposing of the balance of a bank account, in so far as appealed from, modified on the law by requiring that, pursuant to sections 819 and 893 of the Civil Practice Act, plaintiff furnish an undertaking executed by it, or by a surety company at the election of plaintiff, in the sum of $250, and, as so modified, affirmed, with ten dollars costs and disbursements to the appellants. The undertaking is to be furnished within ten days after service of the order entered hereon. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.